Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
New claims 36 & 37 require further search and/or consideration. With respect to claim 36 the examiner understands Applicants incorporation of claims 19 & 30 as combining an apparatus claim with a method claim as the creation of a broadening claim that is not permitted under the AFCP 2.0 process. Consequently, it HAS NOT been considered. The amendment raises new issues that would require further consideration and/or search.
AFCP 2.0 Decision
	With respect to the amendments of claims 16 & 30 the AFCP 2.0 Request filed Oct. 25, 2021 is proper. However, the after-final amendment will be treated under pre-pilot procedure.
Response to Arguments
Applicant's amendments within AFCP 2.0 filed Oct. 25, 2021 have been fully considered but they are not persuasive. The amendment appears to traverse the rejection mailed July 23, 2021. However, the proposed amendment does not limit the claims to the extent allowed in the time permitted under AFCP 2.0. 
Claim 16 has been amended thusly:

    PNG
    media_image1.png
    112
    596
    media_image1.png
    Greyscale


US 2009/0297324 to Jaeger discloses stacking bays 2-5 in FIG. 2b (or 71a, 72a in FIG. 7) in which stacks are sequentially arranged in output device defined by holding means 31 (FIG. 2) positioned at each bay. And, from an operational sense parts 73 are placed in trays whereupon the trays are stacked in output device 7. After the stacks are completed dollies 7 can be removed along with the completed stacks. And, Jaeger discloses two stacks arranged in the output device 7 simultaneously. Although appearing the traverse the rejection art of record at least raises the question of allowability to the extent that the time permitted by the AFCP 2.0 would be exhausted before sufficient resolution.
Applicants Oct. 25, 2021 request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response has been reviewed under the pre-pilot practice.
The amendment HAS NOT been entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652